UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SEC FILE NUMBER 001-32158  FORM 12b-25 CUSIP NUMBER NOTIFICATION OF LATE FILING (Check One): x Form 10-K o Form 20-F o Form 11-K oForm 10-Q o Form 10-D o Form N-SAR o N-CSR For Period Ended:December 31, 2012 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I – REGISTRANT INFORMATION GeoGlobal Resources Inc. Full Name of Registrant Former Name if Applicable Suite 200, 625—4th Avenue SW Address of Principal Executive Office (Street and Number) Calgary, Alberta, CanadaT2P 0K2 City, State and Zip Code PART II – RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form20-F, Form 11-K, Form N-SAR or Form N-CSR, or portionthereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra Sheets if Needed) The Company cannot file its Annual Report on Form 10-K for the year ended December 31, 2012, within the prescribed time period because the compilation, dissemination and review of the information contained in theCompany's annual report and financial statements imposed financial constraints on the Company that has rendered timely filing impractical without undue hardship and expense to the Company.The Company intends to file its Annual Report on Form 10-K on or before the 15th calendar day following the prescribed due date. PART IV – OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Sunil S. Karkera 777-9250 (Name) (Area Code) (Telephone Number) Have all other periodic reportsrequired under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s).
